DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Examiner Notes
It is noted that system claims 1-7 are directed to a computer system comprising four components: (i) a database and (ii)a processor as recited in claim 1, and (iii) one or more prediction models and (iv) a machine learning execution tool as recited in claim 4.
Limitations of user code and runtime environment as recited in claim 1-3, 5-7 are not necessary part of the claimed computer system.  Instead, it is indicated in the claim that the user code and runtime environment are directed to intended use of the processor of the computer system, i.e. a processor programmed with computer-executable instructions…causing the processor to run user code associated with a runtime environment that is hosted on the database. 
In addition, claims 1-3, 5-7 further describing the elements of user code and runtime environment. E.g. the user code comprising executable source code that is not an intrinsic part of the database, the user code created and deployed into the database and configured to: intercept a data call …parse…obtain…and append as recited in claim 1 and other elements recited in claims 3 & 5-7, which are directed to the functionalities of the user code, not the claimed computer system. 
Similarly, wherein the runtime environment comprises the Common Language Runtime environment as recited in claim 2 is directed to the describing the runtime environment, which is not being part of the claimed computer system and also not being functionally involved.   
Hence, any computer system comprising the four components listed above would read on the claims 1-7 since limitations directed to the intended use elements are not required to be taught, see MPEP 2103, MPEP 2111.04.

Similarly, it is noted that claims 8-14 are directed to a method intended being executable on a computer system. Limitations--such as and not limited to those on the computer system and the database procedure that cause the processor to intercept…parse…obtain…append…obtained data as recited in claim 8--are not necessary part of the claimed method, and are not required to be taught.

Similarly, it is noted that claims 15-20are directed to a computer-readable storage medium having computer-executable instructions stored thereon for use in a computer system in which a plurality of business intelligence (BI) data objects is persisted in a database as stated in the claim 15. 
As stated above and indicated in the claims, limitations of user code and runtime environment as recited in claim 1-3, 5-7 are not necessary part of the claimed computer system.  Instead, it is indicated that the user code and runtime environment are directed to intended use of the processor of the computer system. 
Hence, any computer-readable storage medium having computer-executable instructions stored thereon would read on the claims 15-20 since limitations directed to the intended use elements are not required to be taught.
 
For the purpose of compact prosecution, prior art rejections are being made below with the assumption that the intended use limitations are being the necessary parts of the claims and are functionally involved. Hence, they are required to be taught, even though they are not required to be taught as explained above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Velzen et al (Pub No. US 2012/0131546, hereinafter Van Velzen) in view of Azaria et al (Patent No. US 11,321,320, hereinafter Azaria).

With respect to claim 1, Van Velzen discloses a computer system (Abstract, Fig 1 & 5) comprising: 
a database storing a plurality of business intelligence (BI) data objects, each BI data object being associated with one or more data parameters ([0025], [0035-0038], [0043], Fig 5-7 & 12: database, e.g. relational database, storing BI data objects, which are merely data objects that are associated with search parameter since the data objects may be searched with result being returned via querying); and 
a processor programmed with computer-executable instructions, the computer-executable instructions causing the processor to run user code associated with a runtime environment that is hosted on the database, the user code comprising executable source code that is not an intrinsic part of the database, the user code created and deployed into the database and configured to ([0025], 0035], [0038], Fig 3-8 & 12: processor with instruction to run user code in the database, such as and not limited to support execution code e.g. SQL-common language runtime described in [0025], and/or user code for execution in the database for example with a code annotation Run in Database as described in  para [0038]): 
intercept a data call from a query application to a query interface for data corresponding to one or more of the BI data objects, wherein the data call includes one or more selected parameters ([0025-0026], [0037], Fig 5-7: intercept a call for data of one or more tables hosing the data correspond to the BI data object, the call includes parameter as set forth by the at least one SQL statement); 
parse the data call to ascertain the one or more selected parameters ([0037-0039]: parse to call to ascertain the parameters as tables are being accessed for result); 
obtain the data corresponding to the one or more BI data objects based on the one or more selected parameters ([0035-0040]: obtain data that correspond to the data object representing by the result based on the parameter).
Van Velzen does not explicitly disclose append a prediction result to the obtained data.  
However, Azaria discloses append a prediction result to the obtained data (Col. 10, lines 12-20: append a predict result to the obtain data).  
Since both Van Velzen and Azaria are from the same field of endeavor as both are directed to database management with respect to obtain relevant data in a machine learning environment, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Van Velzen and Azaria  by incorporate append a prediction result with obtained data of Azaria into Van Velzen for processing user code on a database as claimed. The motivation to combine is to reduce burden and optimizing database management (Van Velzen, [0004]; Azaria, Col. 1, lines 54-56).

With respect to claim 8, Van Velzen discloses a computer-implemented method executable on a computer system comprising a processor and a memory and in which a plurality of business intelligence (BI) data objects is persisted in a database stored in the memory, each BI data object being associated with one or more data parameters (Abstract, Fig 1 & 5), said method comprising: 
deploying user code into the database, the user code associated with a runtime environment that is hosted on the database, the user code including executable source code that is not an intrinsic part of the database ([0025], 0035], [0038], Fig 2-7: deploy user into the database, wherein the code is not an intrinsic part of the database, such as and not limited to support execution code e.g. SQL-common language runtime described in [0025], and/or user code for execution in the database for example with a code annotation Run in Database as described in  para [0038]):
creating a database procedure based on the user code ([0025-0027], [0035-0038], Fig 2-7: create a database procedure based on the code, such as and not limited to executing code again the one or more tables of the database for query processing); 
invoking the database procedure ([0025-0027], [0035-0038], Fig 2-7: invoke the procedure when processing a query to obtain result), the database procedure causing the processor to: 
intercept a data call from a query application to a query interface for data corresponding to one or more of the BI data objects, the data call including one or more selected parameters ([0025-0026], [0037], Fig 5-7: intercept a call for data of one or more tables hosing the data correspond to the BI data object, the call includes parameter as set forth by the at least one SQL statement); 
parse the data call to ascertain the one or more selected parameters ([0037-0039]: parse to call to ascertain the parameters as tables are being accessed for result); 
obtain the data corresponding to the one or more BI data objects based on the one or more selected parameters ([0035-0040]: obtain data that correspond to the data object representing by the result based on the parameter).
Van Velzen does not explicitly disclose append a prediction result to the obtained data.  
However, Azaria discloses append a prediction result to the obtained data (Col. 10, lines 12-20: append a predict result to the obtain data).  
Since both Van Velzen and Azaria are from the same field of endeavor as both are directed to database management with respect to obtain relevant data in a machine learning environment, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Van Velzen and Azaria  by incorporate append a prediction result with obtained data of Azaria into Van Velzen for processing user code on a database as claimed. The motivation to combine is to reduce burden and optimizing database management (Van Velzen, [0004]; Azaria, Col. 1, lines 54-56).

	With respect to claim 15, Van Velzen discloses a computer-readable storage medium having computer-executable instructions stored thereon for use in a computer system in which a plurality of business intelligence (BI) data objects is persisted in a database, each BI data object being associated with one or more data parameters, the computer system including a processor, the computer-executable instructions, when executed by the processor (Abstract, Fig 12), causing the processor to run user code associated with a runtime environment that is hosted on the database, the user code comprising executable source code that is not an intrinsic part of the database, the user code deployed into the database and configured to ([0025], 0035], [0038], Fig 3-8 & 12: processor with instruction to run user code in the database): 
intercept a data call from a query application to a query interface for data corresponding to one or more of the BI data objects, wherein the data call includes one or more selected parameters ([0025-0026], [0037], Fig 5-7: intercept a call for data of one or more tables hosing the data correspond to the BI data object, the call includes parameter as set forth by the at least one SQL statement); 
parse the data call to ascertain the one or more selected parameters ([0037-0039]: parse to call to ascertain the parameters as tables are being accessed for result); 
obtain the data corresponding to the one or more BI data objects based on the one or more selected parameters ([0035-0040]: obtain data that correspond to the data object representing by the result based on the parameter).
Van Velzen does not explicitly disclose append a prediction result to the obtained data.  
However, Azaria discloses append a prediction result to the obtained data (Col. 10, lines 12-20: append a predict result to the obtain data).  
Since both Van Velzen and Azaria are from the same field of endeavor as both are directed to database management with respect to obtain relevant data in a machine learning environment, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Van Velzen and Azaria  by incorporate append a prediction result with obtained data of Azaria into Van Velzen for processing user code on a database as claimed. The motivation to combine is to reduce burden and optimizing database management (Van Velzen, [0004]; Azaria, Col. 1, lines 54-56).

	With respect to claims 2, 11 and 16, the combine teachings of Van Velzen and Azaria further disclose wherein the runtime environment comprises the Common Language Runtime environment (Van Velzen, [0025]: environment that supports Common Language Runtime).  

With respect to claims 3, 12 and 17, the combine teachings of Van Velzen and Azaria further disclose wherein the user code comprises managed code that is not part of the database (Van Velzen, [0025], [0038], Fig 5-7: deploy user code as it is not being part of the database).  

With respect to claims 4, 13 and 18, the combine teachings of Van Velzen and Azaria further disclose one or more prediction models (Azaria, Col. 2, lines 17-20, Col. 5, lines 15-20, Fig 3-6: predict model for predict result(s)); and 
a machine learning execution tool executing on the processor and electronically interfaced with the database, the machine learning execution tool operable to execute the one or more prediction models based on the one or more selected parameters and generate the prediction result based on execution of the one or more prediction models (Van Velzen, [0040], [0043]; Azaria, Col. 2, lines 17-40, Col. 5, lines 15-20, Col. 7, lines 34-50, Fig 3-6: execute the model and generate predict result).  



With respect to claim 5, the combine teachings of Van Velzen and Azaria further disclose the user code further configured to identify that one or more of the prediction models is executable using the one or more selected parameters (Van Velzen, [0038-0040], [0043]; Azaria, Col. 2, lines 17-40, Col. 5, lines 15-20, Col. 7, lines 34-50, Fig 3-6: identity and execute one or more prediction model using the parameters as set forth by the query).  

With respect to claim 6, the combine teachings of Van Velzen and Azaria further disclose
the user code further configured to invoke the machine learning execution tool using the one or more selected parameters and the identified one or more prediction models (Van Velzen, [0038-0040], [0043]; Azaria, Col. 2, lines 17-40, Col. 5, lines 15-20, Col. 7, lines 34-50, Fig 3-6: invoke machine learning using the parameter as set forth by the query to obtain result). 

With respect to claim 7, the combine teachings of Van Velzen and Azaria further disclose
the user code further configured to: generate a resultant dataset, the resultant dataset comprising the obtained data and the appended prediction result, the appended prediction result being identified as prediction data (Van Velzen, [0035-0040]; Azaria, Col. 2, lines 17-23, Col. 5, lines 15-20, Col. 7, lines 34-50, Fig 3-6: generate the result dataset, which includes predicted and obtained data); and 
transmit the resultant dataset to the query interface for presentation via the query application (Van Velzen, [0035-0040]; Azaria, Col. 2, lines 20-23, Col. 5, lines 20-23, Col. 10, lines 12-20, Fig 3-6: transmit the result to the query interface as results are being provided to the user).  
With respect to claim 9, the combine teachings of Van Velzen and Azaria further disclose wherein the operation of deploying the user code into the database comprises: compiling the user code into a library file (Van Velzen, [0025-0027], Fig 5-9; Azaria, Col. 3, lines 49-65, Col. 4, lines 50-65: compile user code in to a file, such as a file represented by port of the stored procedure); and 
creating an assembly file in the database using the library file (Van Velzen, [0035-0040]; (Van Velzen, [0025-0027], Fig 5-9; Azaria, Col. 3, lines 49-65, Col. 4, lines 50-65: crate an assembly file as represented by the stored procedure).
 
With respect to claim 10, the combine teachings of Van Velzen and Azaria further disclose wherein the operation of creating a database procedure comprises executing a create procedure statement in the database, the statement invoking the library file (Van Velzen, [0035-0040], Fig 5-7; Azaria, Col. 4, lines 40-67: execute the procedure via invoking to generate result).   

	With respect to claim 14, the combine teachings of Van Velzen and Azaria further disclose the database procedure further causing the processor to: identify that one or more of the prediction models is executable using the one or more selected parameters (Van Velzen, [0038-0040], [0043]; Azaria, Col. 2, lines 17-40, Col. 5, lines 15-20, Col. 7, lines 34-50, Fig 3-6: identity and execute one or more prediction model using the parameters as set forth by the query); and
 invoke the machine learning execution tool using the one or more selected parameters and the identified one or more prediction models Van Velzen, [0038-0040], [0043]; Azaria, Col. 2, lines 17-40, Col. 5, lines 15-20, Col. 7, lines 34-50, Fig 3-6: invoke machine learning using the parameter as set forth by the query to obtain result). 
  
With respect to claim 19, the combine teachings of Van Velzen and Azaria further disclose the user code further configured to identify that one or more of the prediction models is executable using the one or more selected parameters, wherein identifying the one or more of the prediction models comprises identifying required parameter inputs for each of the respective one or more prediction models (Van Velzen, [0038-0040], [0043]; Azaria, Col. 2, lines 17-40, Col. 5, lines 15-20, Col. 7, lines 34-50, Fig 3-6: identify the model and required parameter for query execution as set forth by the query to obtain result). 

With respect to claim 20, the combine teachings of Van Velzen and Azaria further disclose the user code further configured to invoke the machine learning execution tool using the one or more selected parameters and the identified one or more prediction models (Van Velzen, [0040], [0043]; Azaria, Col. 2, lines 17-40, Col. 5, lines 15-20, Col. 7, lines 34-50, Fig 3-6: execute the model and generate predict result).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168